Citation Nr: 1602020	
Decision Date: 01/19/16    Archive Date: 01/27/16

DOCKET NO.  13-27 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Wilmington, Delaware


THE ISSUE

Whether the Veteran is mentally competent to handle the disbursement of funds for VA benefits purposes.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from January 3, 1995 to January 25, 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision issued by a VA Regional Office (RO).  The Veteran testified at a Travel Board hearing in November 2015.  A transcript of the hearing is in the claims file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Under VA regulations, a mentally incompetent person is one who, because of injury or disease, lacks the mental capacity to contract or to manage his or her own affairs, including the capacity to manage disbursement of funds without limitation.  38 C.F.R. § 3.353(a) (2015).  Unless the medical evidence is clear, convincing, and leaves no doubt as to the person's incompetency, VA will not make a determination of incompetency without a definite expression regarding the question by the responsible medical authorities.  38 C.F.R. § 3.353(c) (2015).  Determinations should be based upon all evidence of record, and there should be a consistent relationship between the percentage of disability, the facts relating to commitment or hospitalization, and the holding of incompetency.  Id.  The Board notes that there is a presumption in favor of competency, and where reasonable doubt arises regarding a beneficiary's mental capacity to contract or manage his own affairs, including the disbursement of funds without limitation, such doubt will be resolved in favor of competency.  38 C.F.R. § 3.353(d) (2015); see also 38 C.F.R. § 3.102 (2015).

During his hearing, the Veteran confirmed that he had a fiduciary handling his funds, but he asserted that he was able to handle VA funds himself.  The Veteran underwent a VA psychiatric examination in May 2011.  While the VA examiner determined that the Veteran was competent to handle his VA benefits, he also noted that the Veteran appeared to have inadequate awareness and mental capacity to reasonably meet his financial needs obligations.   

In a medical statement in February 2012, Dr. L, the Veteran's VA treating psychiatrist, noted that the Veteran was not competent to manage his funds and without a fiduciary to manage his financial affairs he would become homeless again.  In a statement dated May 2013, a VA psychiatrist, Dr. R, indicated that the Veteran was medically stable and his symptoms were in remission, therefore he had the capacity for managing his financial affairs at that time.  However, a November 2013 supplemental statement of the case indicated that records from the VA Medical Center in Philadelphia dated from May 2013 to April 2014 were reviewed, and that a June 25, 2013 statement from Dr. R indicated that she felt the Veteran did not have the capacity to manage his financial affairs and it would be premature to do so without supervision.  Those VA treatment records are not presently contained in the claims file. 

Given the diverging opinions above, which are several years old and may not reflect his current psychiatric condition, the Board finds it necessary that the Veteran be afforded a new examination in conjunction with this appeal to more clearly ascertain whether the Veteran is, as he claims, competent to disburse funds.  38 C.F.R. § 3.159(c)(4) (2015)

Additionally, VA treatment records dating since May 2013 should be obtained, to include Dr. R's June 25, 2013 statement. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records dating since May 2013, to include a June 25, 2013 entry from  Dr. R, from the Philadelphia VA Medical Center and associated clinics, and associate these records with the claims folder.  If any requested records are not available, the claims file should be annotated to reflect such and the Veteran notified of such.

2.  After the above has been completed to the extent possible, schedule the Veteran for a VA mental examination to determine the Veteran's competency        to manage his VA funds.  The claims file must be made available to the examiner.  All indicated tests and studies must be accomplished, and all clinical findings must be reported in detail.

Following examination of the Veteran and review of the claims file, the examiner is asked to provide an opinion   as to whether the Veteran is capable of managing his   own affairs, including the disbursement of funds without limitation.  A rationale for the opinion expressed should be provided.

3.  After the development requested above has been completed, the record should again be reviewed.  If       the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with    a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




